[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                               No. 11-14243         ELEVENTH CIRCUIT
                                           Non-Argument Calendar       MARCH 20, 2012
                                         ________________________        JOHN LEY
                                                                          CLERK
                            D.C. Docket No. 5:10-cv-00088-LGW-JEG



SAVAGE & TURNER, P.C.,
AND KENNETH E. FUTCH, P.C.,

llllllllllllllllllllllllllllllllllllll                                          Plaintiffs-Appellants,

                                                   versus

FIDELITY & DEPOSIT COMPANY OF MARYLAND,
AND ZURICH AMERICAN INSURANCE COMPANY,

                                             l llllllllllllllllllllllllllllllllllllllDefendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                             (March 20, 2012)

Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
      In this case, Savage & Turner, P.C., and Kenneth E. Futch, P.C.

(collectively, the “Law Firms”) sued Zurich American Insurance Company, and its

subsidiary, Fidelity & Deposit Company of Maryland (collectively, “F&D”) for

tortious interference with their contractual relations, seeking compensatory and

punitive damages and attorneys’ fees. The gist of the alleged tortious interference

is that F&D interfered with the ability of the Law Firms to recover attorneys’ fees

due them for representing Douglas Asphalt Company and its principals, Joel

Spivey and Kyle Spivey, in various lawsuits. F&D denied liability and moved the

district court for summary judgment. The court granted the motion, in an order

entered August 10, 2011, concluding that the Law Firms presented nothing of

evidentiary value to support their tortious interference claim.

      The Law Firms now appeal the judgment the district court entered pursuant

to its August 10 order. They ask us to vacate the judgment and remand the case

for further consideration because material issues of fact exist that precluded the

granting of summary judgment. For the reasons the district court explained in its

August 10 order, there is absolutely nothing in the record—save the Law Firms’

conclusory allegations—to support the Law Firms’ claim. The district court’s

judgment is, accordingly,

      AFFIRMED.

                                          2